DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.
 
Formal Matters
Applicants' response and amendments to the claims, filed 01/20/2022, are acknowledged and entered.  Claims 38-50 have been cancelled by Applicant.  Claims 51-57 have been newly added. Claims 25-27, 30, and 51-57 are pending and under examination.

Response to Arguments
Applicants' arguments, filed 01/20/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.


Terminal Disclaimer
	The Terminal Disclaimer, electronically filed 01/20/2022, has been received, entered, and approved.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

s 25-27, 30, and 51-57 are rejected under 35 U.S.C. 103(a) as being unpatentable over FENICAL ET AL. (US 2004/0138196 A1; Published Jul. 15, 2004; Filed Jun. 20, 2003) (Cited by Applicants in IDS filed 05/15/2020; Cite. No. 164) and FELING ET AL. (Angew. Chem. Int. Ed., 2003, vol. 42, no. 3, pages 355-357) (Cited by Applicants in IDS filed 05/15/2020; Cite. No. 164) in view of HIDESHIMA ET AL. (Cancer Research, 2001, vol. 61, pages 3071-3076) (Previously Cited by the Examiner in the PTO Form 892 mailed 04/14/2021), MA ET AL. (Clinical Cancer Research, March 2003, vol. 9, no. 3, pages 1136-1144) (Previously Cited by the Examiner in the PTO Form 892 mailed 04/14/2021), CUSACK (Cancer Treatment Reviews, 2003, vol. 29 (Suppl. 1), pages 21-31) (Cited by Applicants in IDS filed 05/15/2020), and RICHARDSON ET AL. (N. Engl. J. Med., June 26, 2003, vol. 348, no. 26, pages 2609-2617) (Previously Cited by the Examiner in the PTO Form 892 mailed 04/14/2021).

Claimed Invention
	The invention as encompassed by the amended claims remains drawn to a pharmaceutical composition comprising a compound of Formula (I), e.g., Salinosporamide A, and a proteasome inhibitor, e.g., bortezomib.

Teachings of FENICAL ET AL.
Fenical et al. teach Salinosporamide A, which is a compound of formula (I) and formula (II) wherein X is chlorine. See Fig. 1; page 3, [0049]; Claims 7, 12, and 14.
Fenical et al. teach pharmaceutical compositions comprising a salinosporamide of the invention, including Salinosporamide A.  See page 1, [0016]; page 5, [0068] to page 6, [0078]; Claims 10-12.
Fenical et al. teach the pharmaceutical compositions of the invention comprising a salinosporamide of the invention, including Salinosporamide A, can further comprise at least one additional anti-neoplastic agent. See page 5, [0062]-[0063]; Claim 11.
Regarding newly added Claims 51-57, Fenical et al. more broadly teaches modifications and variations are encompassed within the scope of the invention (page 8, [0105]) and teaches compounds of the invention include compounds having the structure (I):

    PNG
    media_image1.png
    147
    205
    media_image1.png
    Greyscale

wherein R1 is substituted alkyl and more specifically a halogenated alkyl. See Claims 1-5 and [0045].  Having exemplified Salinosporamine A wherein R1 is a chlorinated alkyl (-CH2CH2Cl), a person of ordinary skill in the art would have readily envisaged compounds wherein the Cl is one of the other known halogens, e.g., F, Br, or I.  

Teachings of FELING ET AL.
	Feling et al., like Fenical et al., teach Salinosporamide A (1), which is a compound of Formula (I) and Formula (II) wherein X is chlorine, exhibits potent cancer cell cytotoxicity and appears to exert its cytotoxic effects through inhibition of the 20S proteasome. 

    PNG
    media_image2.png
    414
    202
    media_image2.png
    Greyscale

See page 355, paragraph bridging left and right columns; Scheme 1.
	Feling et al. teach Salinosporamide A displayed potent in vitro cytotoxicity against HCT-116 human colon carcinoma with an IC50 value of 11 ng/mL. This compound also displayed potent and highly selective activity in the NCI’s 60-cell-line panel with a mean GI50 value (the concentration required to achieve 50% growth inhibition) of less than 10 nM and a greater than 4 log LC50 differential between resistant and susceptible cell lines. The greatest potency was observed against NCI-H226 non-small cell lung cancer, SF-539 CNS cancer, SK-MEL-28 melanoma, and MDA-MB-435 breast cancer (all with LC50 values less than 10 nM). Salinosporamide A was tested for its effects on proteasome function because of its structural relationship to omuralide. When tested against purified 20S proteasome, salinosporamide A inhibited proteasomal chymotrypsin-like proteolytic activity with an IC50 value of 1.3 nM. See page 356, right column, second full paragraph.

The combined teachings of Fenical et al. and Feling et al. differ from Claims 25-27, 30, and 51-57 in so far as they do not expressly disclose combining Salinosporamide A with another proteasome inhibitor such as bortezomib in a pharmaceutical composition.
Teachings of HIDESHIMA ET AL.
Hideshima et al. teach that the proteasome inhibitor PS-3411 inhibits growth, induces apoptosis, and overcomes drug resistance in human multiple myeloma cells.  More specifically, Hideshima et al. teaches combination therapy with PS-341 combined with dexamethasone. See Abstract; FIG. 1.  
Hideshima et al. teach that dexamethasone “enhanced the inhibitory effects of PS-341 on MM growth”. See page 3075, paragraph bridging left and right columns.

Teachings of MA ET AL.
Ma et al. teach the sensitivity of chemoresistant myeloma cells to chemotherapeutic agents was markedly increased (100,000–1,000,000-fold) when combined with a noncytotoxic dose of PS-341 without affecting normal hematopoietic cells. See Abstract.  More specifically, Ma et al. teach that PS-341 combined with doxorubicin was more effective that doxorubicin administered alone in reducing tumor cell survival in vitro. See FIG. 6.  

Teachings of CUSACK
	Cusack reviews the rationale for the treatment of solid tumors with the proteasome inhibitor bortezomib.  See Title; Abstract.
	Cusack teaches proteasome inhibition adds another unique target to the range of cellular targets for chemotherapy (DNA, the cytoskeleton, and transcription and replication enzymes). Alone, this novel mechanism of action is lethal to many types of cancer cells, and preclinical activity has already been demonstrated in many tumor types, including solid tumors. The dipeptidyl boronic acid bortezomib demonstrated a unique cytotoxicity profile in the National Cancer Institute screen of 60 cell lines. See paragraph bridging pages 21-22.
	Cusack teaches a number of studies with bortezomib and other proteasome inhibitors have demonstrated activity alone or in combination in resistant or difficult-to treat cancers, such as myeloma, pancreatic cancer, and colon cancer. See page 22, left column, first full paragraph.
	Cusack teaches proteasome inhibitors may also have a role in combination with existing drugs potentially overcoming intrinsic, acquired, or induced chemoresistance. See page 22, right column, first full paragraph.
	In conclusion, Cusack teaches bortezomib has demonstrated activity in preclinical models of breast, prostate, pancreatic, colon, head and neck, and ovarian cancer. One of the most promising results of these experiments is the finding that proteasome inhibition can bypass mechanisms that lead to chemoresistance or can act as a mechanism for resensitizing cells to chemotherapy. Phase I and II trials that will test bortezomib in combination with agents that have shown activity preclinically (gemcitabine, CPT-11, and taxanes, for example) are being initiated. See page 28, right column, last paragraph.

Teachings of RICHARDSON ET AL.
	Richardson et al. teach bortezomib, a boronic acid dipeptide, is a novel proteasome inhibitor that has been shown in preclinical and phase 1 studies to have antimyeloma activity.  Richardson et al. teach a multicenter, open-label, nonrandomized, phase 2 trial, we enrolled 202 patients with relapsed myeloma that was refractory to the therapy they had received most recently. Patients received 1.3 mg of bortezomib per square meter of body-surface area twice weekly for 2 weeks, followed by 1 week without treatment, for up to eight cycles (24 weeks). In patients with a suboptimal response, oral dexamethasone (20 mg daily, on the day of and the day after bortezomib administration) was added to the regimen.  Richardson et al. teach bortezomib, a member of a new class of anticancer drugs, is active in patients with relapsed multiple myeloma that is refractory to conventional chemotherapy. See Abstract.
	Richardson et al. teach an international, randomized, multicenter phase 3 trial comparing bortezomib with high-dose dexamethasone in patients with relapsed multiple myeloma is ongoing. See page 2616, last paragraph.

Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)
In Merck, a prior art patent disclosed genus of 1200 effective combinations of compounds, including the claimed combination. The court found that the “[d]isclos[ure of] a multitude of effective combinations does not render any particular formulation less obvious.” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). 
The burden of demonstrating unexpected results rests on the party asserting them, and “it is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference.” In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). “[U]nexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice.” In re DeBlauwe, 736 F.2d 699, 705 (Fed. Cir. 1984). “[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.” In re Baxter-Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991). “The evidence presented to rebut a prima facie case of obviousness must be commensurate in scope with the claims to which it pertains.” In re Dill, 604 F.2d 1356, 1361 (CCPA 1979)(emphasis added). Expected beneficial results are not evidence of nonobviousness. See In re Skoner, 517 F.2d 947, 950 (CCPA 1975).

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to formulate a salinosporamide such as Salinosporamide A with other known chemotherapeutic agents for use in treating cancer as taught by Fenical et al. and Feling et al. in view of the teachings of Hideshima et al., Ma et al., Cusack, and Richardson et al. 
In the present case, a person of ordinary skill in the art would have a reasonable expectation of success in formulating a salinosporamide such as Salinosporamide A with other chemotherapeutic agents for use in treating cancer.  The claimed compounds of Formula (I), specifically Salinosporamide A, were known inhibitors of proteasome with potent in vitro anti-cancer activity (Fenical et al. and Feling et al.).  The prior art expressly teaches pharmaceutical compositions comprising a salinosporamide such as Salinosporamide A and other chemotherapeutic agents (Fenical et al.).  As proteasome inhibitors such as bortezomib were well-known in the art both alone and in combination with other chemotherapeutic agents to be effective in treating cancer, particularly multiple myeloma, and the prior art expressly teaches combining proteasome inhibitors such as bortezomib with other anti-cancer agents (Hideshima et al., Ma et al., Cusack, and Richardson et al.) for treating multiple myeloma, a person of ordinary skill in the art would expect the proteasome inhibitor Salinosporamide A to be effective in treating multiple myeloma when combined with another proteasome inhibitor such as bortezomib.  As bortezomib was a known anti-cancer agent known to be clinically effective in treating multiple myeloma alone and in combination with dexamethasone (Richardson et al.), a person of ordinary skill in the art would expect that Salinosporamide A combined with bortezomib would also be effective in treating multiple myeloma. 
It has long been held obvious to combine two known materials for their known function. In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069 (CCPA 1980); In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972); In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). In re Diamond and Kellman, 149 USPQ 562 (C.C.P.A. 1966), supports the obviousness of combining two drugs known to be useful for the same purpose.  In Diamond, Appellants were claiming a combination of adenosine-5-monophosphate (A5MP) and a glucocorticoid.  The Examiner cited prior art teaching that A5MP and glucocorticoids were known in the art to be useful for treating collagen diseases and that combining drugs for the treatment of disease is suggested by the prior art.  Appellants argued that the combination of the two drugs is non-obvious since there is no teaching to combine these two out of all known anti-inflammatory agents.  The Court was not persuaded by this argument, stating that:

 “...we think it clear that it is a standard practice in this art to combine ingredients.”   
Here, it is also standard practice in the art of chemotherapy to combine anti-cancer agents.  Such is evidenced by, inter alia, Fenical et al., who expressly teach that the pharmaceutical compositions of the invention comprising a salinosporamide of the invention, including Salinosporamide A, can further comprise at least one additional anti-neoplastic agent. See page 5, [0062]-[0063]; Claim 11.  Proteasome inhibitors, including bortezomib, were known anti-cancer agents.  See all of the cited prior art.  The expectation of a person of ordinary skill in the art at the time of the invention would be that a pharmaceutical composition, comprising two proteasome inhibitors as presently claimed, would also have anti-cancer activity at least as effective as either proteasome alone.

Response to Arguments
	Applicants argue:

    PNG
    media_image3.png
    146
    684
    media_image3.png
    Greyscale

In support of the above assertions, Applicants attack each reference individually.  Specifically, Applicants argue Fenical does not teach or suggest a pharmaceutical composition comprising a compound of formula (I) and a proteasome inhibitor (emphasis Applicants’), that Feling does not mention combining a compound of formula (I) with any other agent, let alone another proteasome inhibitor, that Hideshima teaches combination therapy of bortezomib, which is a proteasome inhibitor, with dexamethasone, which is not a proteasome inhibitor (emphasis Applicants’) and that none of Hideshima, Ma, Cusack, or Richardson mention combining bortezomib, or any other proteasome inhibitor, with another proteasome inhibitor, much less a compound of formula (I).  In sum, Applicants argue Fenical and Feling relate to the anti-cancer activity of compounds of formula (1), alone or in combination with other agents, none of which are proteasome inhibitors; and Hideshima, Ma, Cusack, and Richardson each teach combinations of bortezomib with other agents, none of which are proteasome inhibitors.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Fenical et al. broadly disclose that the pharmaceutical compositions of the invention comprising a salinosporamide of the invention, including Salinosporamide A, can further comprise at least one additional anti-neoplastic agent. See page 5, [0062]-[0063]; Claim 11. Notably, Fenical et al. do not place any limitations on the scope of the additional anti-neoplastic agent.  As bortezomib was a well-known anti-neoplastic agent, its combination with any other known anti-neoplastic agent would have been prima facie obvious to a person of ordinary skill in the art because combination chemotherapy is routine and commonplace in the art as evidenced by the cited prior art.  To be clear, it is the position of the Examiner that given the routine, common practice of combination chemotherapy and the general knowledge and skill in the art, combining any known chemotherapeutic agent with any other known chemotherapeutic agent would be prima facie obvious to a person of ordinary skill in the art, absent some teaching against a specific combination.  Applicants clearly did not invent the claimed compounds and their use in treating cancer (Fenical et al. and Feling et al.), did not invent combining the claimed compounds with other antineoplastic agents (Fenical et al.), did not invent proteasome inhibitors such as bortezomib for use in treating cancer (Fenical et al., Feling et al., Hideshima et al., Ma et al., Cusack, and Richardson et al.), and did not invent combining bortezomib with other anti-neoplastic agents (Hideshima et al., Ma et al., Cusack, and Richardson et al.).  It is the position of the Examiner, based on the combined teachings of the cited prior art, that combining either a compound of Formula (I) such as Salinosporamide A or another proteasome inhibitor such as bortezomib with any other known anticancer agent would have been prima facie obvious to a person of ordinary skill in the art who would expect, at least, that such a combination would have anticancer agent at least as effective as either anticancer agent alone. Finally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue that, as demonstrated in Example 17 and Figure 15, treatment of multiple myeloma cells with a compound of formula (I) in combination with another proteasome inhibitor (bortezomib) resulted in synergistic growth inhibition.
In response, the proffered evidence is not commensurate in scope with the claims.  First, Example 17 is limited to the specific combination of a compound of Formula (I) where X is Cl (Salinosporamide A) and the proteasome inhibitor bortezomib, which no claim is limited to.  Second, the synergistic growth inhibition is demonstrated for only one specific concentration of NPI-0052 (Salinosporamide A), i.e., 4 nM, and one specific concentration of bortezomib (2 nM).  There is no evidence such synergism occurs over a broad range of concentrations and the claims are not limited in any way to any particular amounts/concentrations of the compound of Formula (I) and the proteasome inhibitor.  Finally, Applicants have presented no factual evidence that that the observed synergism is surprising or unexpected.  Rather, Applicants assert only that one of skill in the art would not have “reasonably expected” such “advantageous results”.  

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629    
                                                                                                                                                                                                    UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038




	


    
        
            
        
            
        
            
    

    
        1 PS-341 is also known as bortezomib as recited in the instant claims.